Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3 have been amended. Claims 1-11 are currently pending.

Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 7 of the remarks that Kwak does not teach the amended limitations and that Kwak’s second wire pattern 122I is formed of a plurality of separate bodies connected together via connections with separate bodies of first wire pattern 121I, which merely covers one patterned portion of separation layer 160I overlapping a corresponding removed portion of the first wire pattern 121I. The Office disagrees. The amended limitations merely indicate that a second wire forms a continuous body covering the first protrusions and the first wire in the flexible area as shown in fig. 15B of the instant application and do not prohibit multiple iterations. Fig. 5A shows an enlarged area P2 illustrated in fig. 3 and Fig. 15A is a plane view showing an enlarged view of area P2 illustrated in FIG. 3. Since fig. 5A shows multiple contact holes CH, it appears that fig. 15A is a representation of only one interval between a set of contact holes CH and that multiple iterations would exists of fig. 15B in area P2. Therefore the interpretation of Kwak where the second wire 122I in fig. 1I forms a continuous body covering the first protrusions 160I and the first wire 121I in the flexible area is appropriate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (Pub. No.: US 2015/0070309 A1) – as cited on the IDS in view of Her et al. (Pub. No.: US 2016/0188098 A1) – as cited on the IDS hereinafter referred to as Her in view of Kwak et al. (Pub. No.: US 2014/0217397 A1) – as cited on the IDS hereinafter referred to as Kwak in view of Ahn (Pub. No.: US 2016/0179229 A1) – as cited on the IDS.
With respect to Claim 1, Kang teaches a touch panel (figs. 11-16 and 22-24; ¶19; ¶50) comprising: a base substrate (figs. 11-14, item 100; ¶25; figs. 15-16, item 702; ¶60) comprising a first rigid area (fig. 11, item 1AA; ¶50), and a flexible area (fig. 11, item 2AA; ¶51), wherein the first rigid area, and the flexible area, are sequentially arranged in a first direction (fig. 11); a wiring part (fig. 11, item 300; ¶22; ¶33 and fig. 16, item 220 and 230) disposed on the based substrate along an edge in the first rigid area and in the flexible area, wherein the wiring part is disposed in a peripheral region (fig. 11); a first insulating layer (figs. 12-13, item 400) comprising first protrusions (figs. 12-13, portion of item 400 in direct contact with item 100 and extending vertically; ¶30-31, polyurethane is an insulator; fig. 16, item 600; ¶73) extending in a second direction different from the first direction; a touch sensing part (fig. 11, item 201 and 202; ¶50-51; fig. 16, item 210 and 220; ¶66-67) disposed in a sensing region of the base substrate, wherein the peripheral region is disposed outside the sensing region (fig. 11). 
Kang does not mention a second rigid area, wherein the first rigid area, the flexible area, and the second rigid area are sequentially arranged in a first direction. Although Kang teaches the wiring part disposed along the flexible area and the first rigid area, Kang does not teach the wiring part extending across the first rigid area, the flexible area, and the second rigid area in a peripheral region of the base substrate. 
(figs. 9 and 10; ¶51) comprising: a base substrate (fig. 9, item 100; ¶51-52) comprising a first rigid area, a flexible area, and a second rigid area, wherein the first rigid area, the flexible area, and the second rigid area are sequentially arranged in a first direction (fig. 10; ¶54); a wiring part extending across the first rigid area, the flexible area, and the second rigid area in a peripheral region of the base substrate (fig. 10, wiring extending from item 450; ¶77); and a touch sensing part connected to the wiring part (¶77).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch panel of Kang, to comprise a first rigid area, a flexible area, and a second rigid area that are sequentially arranged in a first direction and such that the wiring part extends across the first rigid area, the flexible area, and the second rigid area in a peripheral region of the base substrate, as taught by Her so as to allow for a folded and unfolded configuration and to provide an alternative design and layout (¶9).
Kang and Her combined do not teach wherein, in the flexible area, the wiring part comprises a first wire and a second wire, wherein the first wire comprises a removed portion in the flexible area, wherein the first protrusions overlap the removed portion of the first wire, and wherein the second wire forms a continuous body covering the first protrusions and the first wire in the flexible area.
Kwak teaches a display panel (figs. 1A to 1D, and 1I; ¶89) comprising: a base substrate (fig. 1I, item 110I; ¶89) comprising a flexible area (fig. 1A, flexible area comprises: DA and NA) and a wiring part (fig. 1A, item 120A; ¶66) extending across the flexible area; wherein, in the flexible area, the wiring part comprises a first wire (fig. 1I, item 121I; ¶90) and a second wire (fig. 1I, item 122I; ¶90), wherein the first wire comprises a removed portion (portion filled by the separation layer 160I = first protrusions)  in the flexible area, wherein first protrusions (fig. 1I, item 160I located between items 121I and 122I) overlap the removed portion of the first wire, and wherein the second wire (fig. 1I, item 122I) forms a (bridge shape) covering the first protrusions and the first wire in the flexible area (fig. 1I).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang and Her, wherein, in the flexible area, the wiring part comprises a first wire and a second wire, wherein the first wire comprises a removed portion in the flexible area, wherein the first protrusions overlap the removed portion of the first wire, and wherein the second wire forms a continuous body covering the first protrusions and the first wire in the flexible area. as taught by Kwak so as to relieve stress concentrating on a wire in a flexible area by reducing tensile stress applied to the wires and to minimize breakage (¶3; ¶82). 
Kang, Her, and Kwak combined do not teach a pad disposed in the second rigid area of the peripheral region, wherein the wiring part connects the pad and the touch sensing part.
Ahn teaches a touch panel (figs. 1A, 6A & 6B; ¶105; ¶107) comprising a base substrate (fig. 7A, item 106; ¶108) comprising a rigid area (fig. 6A, area outside of the bend allowance section) and a flexible area (fig. 6A, bend allowance section) extending in a first direction; a first insulating layer (¶110; ¶113; ¶116-117) comprising first protrusions extending in a second direction (figs. 6A, 6B, & 7A, item ILD; ¶116); a wiring part (figs. 2, 6A, 6B, 7A, item 120_B and 120_C; ¶105-106) extending across the base substrate; and a pad (fig. 6A, item 120_P) disposed in a rigid area of the peripheral region, wherein the wiring part (fig. 6A, item 120_B or 120_C)) connects the pad and a touch sensing part (fig. 4, item 112; ¶66).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, and Kwak, to comprise a pad disposed in a the second rigid area of the peripheral region, wherein the wiring part connects the pad and the touch sensing part, as taught by Ahn so as to receive signals provided on the conductive lines (¶104).
Claim 2, claim 1 is incorporated, Kang and Her combined do not teach wherein the second wire contacts the first protrusions and the first wire in the flexible area.
Kwak teaches a display panel (figs. 1A to 1D, and 1I; ¶89) comprising: a base substrate (fig. 1I, item 110I; ¶89) comprising a flexible area (fig. 1A, flexible area comprises: DA and NA) and a wiring part (fig. 1A, item 120A; ¶66) extending across the flexible area; wherein, in the flexible area, the wiring part comprises a first wire (fig. 1I, item 121I; ¶90) and a second wire (fig. 1I, item 122I; ¶90), wherein the first wire comprises a removed portion (portion filled by the separation layer 160I = first protrusions)  in the flexible area, wherein first protrusions (fig. 1I, item 160I located between items 121I and 122I) overlap the removed portion of the first wire, and wherein the second wire covers the first protrusions and the first wire in the flexible area (fig. 1I); wherein the second wire contacts the first protrusions and the first wire in the flexible area (fig. 1I).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang and Her, wherein the second wire contacts the first protrusions and the first wire in the flexible area, as taught by Kwak so as to relieve stress concentrating on a wire in a flexible area by reducing tensile stress applied to the wires and to minimize breakage (¶3; ¶82). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Her, and Kwak as applied to claim 2 above, and further in view of An et al. (Pub. No.: US 2011/0227858 A1) – as cited on the IDS hereinafter referred to as An.
With respect to Claim 3, claim 2 is incorporated, Kang, Her, and Kwak combined do not mention wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions.
(fig. 16C; ¶183) comprising a base substrate (fig. 17C, item 100; ¶143); a first insulating layer (fig. 17D, item 235; ¶192) comprising first protrusions (fig. 17D, between item 117, 111, 114) extending in a second direction; and a wiring part (figs. 16C and 17D, item 141, 145, 146, 151 and fig. 17D, items 117, 111, 114) extending across the base substrate, the wiring part comprises a first wire (fig. 17D, item 117, 111, 114) and a second wire (fig. 17D, item 141 and 151); wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions (fig. 17D; ¶193).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, and Kwak, wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions, as taught by An so as to provide improve touch sensitivity (¶3).
With respect to Claim 4, claim 3 is incorporated, Kang teaches further comprising: a second insulating layer (fig. 16, item 600) comprising second protrusions extending in the second direction, wherein the second protrusions are disposed in the sensing region (fig. 16; ¶72).

Claims 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Her, Kwak, and An as applied to claim 4 above, and further in view of Lin et al. (Pub. No.: US 2016/0259447 A1) hereinafter referred to as Lin.
With respect to Claim 5, claim 4 is incorporated, Kang, Her, Kwak, and An combined do not explicitly mention further comprising: first blocks overlapped with the second protrusions in the sensing region; and a first bridge electrically connecting the first blocks.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶37).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwak, and An to further comprise: first blocks overlapped with the second protrusions in the sensing region; and a first bridge electrically connecting the first blocks, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 6, claim 5 is incorporated, Kang, Her, Kwak, and An combined do not explicitly mention wherein the first blocks and the first bridge are integrally formed.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1)  comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwak, and An wherein the first blocks and the first bridge are integrally formed, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
Claim 7, claim 6 is incorporated, Kang, Her, Kwak, and An combined do not explicitly mention further comprising: second blocks covered by the first insulating layer in the sensing region; and a second bridge electrically connecting the second blocks.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwak, and An further comprising: second blocks covered by the first insulating layer in the sensing region; and a second bridge electrically connecting the second blocks, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 8, claim 7 is incorporated, Kang, Her, Kwak, and An combined do not explicitly mention wherein the second bridge contacts the second blocks through contact holes of the first insulating layer.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge contacts the second blocks through contact holes of the first insulating layer (figs. 1A and 1B).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwak, and An wherein the second bridge contacts the second blocks through contact holes of the first insulating layer, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 10, claim 7 is incorporated, Kang, Her, Kwak, and An combined do not explicitly mention wherein the second bridge extends across the first bridge.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge extends across the first bridge (fig. 1A).
(¶3-4).
With respect to Claim 11, claim 4 is incorporated, Kang, Her, Kwak, and An combined do not explicitly mention wherein the second protrusions comprise a dent portion extending in a third direction different from the first and second directions.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film) comprising first protrusions (fig. 1B, portion of item 130 overlapping item P1); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP and overlapping item CP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶37); wherein the second protrusions comprise a dent portion extending in a third direction different from the first and second directions (fig. 1B, dents are formed at location of item BP contacting item P1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwak, and An wherein the second protrusions comprise a dent portion extending in a third direction different from the first and second directions, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, Her, Kwak, An Lin as applied to claim 8 above, and further in view of Sato et al. (Pub. No.: US 2014/0340593 A1) hereinafter referred to as Sato.
With respect to Claim 9, claim 8 is incorporated, Kang, Her, Kwak, and An combined do not explicitly mention wherein the first wire, the first blocks, the first bridge, and the second blocks are formed of a same material.
Sato teaches a touch panel equipped with a FPC (fig. 1; ¶31), comprising a wiring part (fig. 8) disposed on shielding layer (fig. 8, item 7) that is formed on a substrate (fig. 8, formed on a substrate thru item 7, item 6: substrate; H44; 1)46), a first wire (fig. 8, item 15a and 19) disposed between the base substrate (fig. 8, item 6) and the insulating layer (fig, 8, item 18b; ¶61), and a second wire (fig, 8, item 15b; ¶61) disposed on the insulating layer; wherein the first wire comprises a lower wire (fig. 8, item 15a; ¶61) and an upper wire (fig. 8, item 19; ¶61) sequentially disposed on the base substrate (fig. 8, disposed on item 6 through item 7), the lower wire comprising a transparent conductive material (¶61) and the upper wire comprising a metal (¶61).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwak, and An, wherein the first wire is a transparent conductive material, as taught by Sato, so as to provide design alternatives.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge contacts the second blocks through contact holes of the first insulating layer (figs. 1A and 1B); wherein the first blocks, the first bridge, and the second blocks are formed of a same material (¶33, transparent conductive material).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwak, and An wherein the first wire, the first blocks, the first bridge, and the second blocks are formed of a same material, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621